Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered February 15, 2006, convicting defendant, after a jury trial, of criminal contempt in the first degree (three counts) and attempted assault in the third degree, and sentencing him to an aggregate term of U/s to 4 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of prior acts of hostility and racial animosity that “evince[d] defendant’s intent to focus his aggression” (People v Bierenbaum, 301 AD2d 119, 150 [2002], lv denied 99 NY2d 626 [2003], cert denied 540 US 821 [2003]) on the victim, who rented *535a room from defendant’s mother, and we reject defendant’s argument that the court admitted an excessive amount of such evidence. Defendant’s ongoing relationship with the victim was a major issue at trial, and the evidence of prior bad acts was probative of defendant’s motive and intent and provided necessary background information. Moreover, the indictment included hate crimes under Penal Law § 485.05, and evidence of racial animosity was highly relevant to prove those crimes. The probative value of this evidence outweighed its prejudicial effect, and the court minimized any potential for prejudice by means of a thorough limiting instruction that it drafted with the participation and approval of defense counsel.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Mazzarelli, J.P., Marlow, Sullivan, Gonzalez and McGuire, JJ.